933 F.2d 1001Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gary ALEXANDER, Plaintiff-Appellant,v.UNITED PARCEL SERVICE, Defendant-Appellee.
No. 89-1584.
United States Court of Appeals, Fourth Circuit.
Submitted March 5, 1991.Decided May 22, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  James B. McMillan, Senior District Judge.  (CA-88-179-C-C-M)
Gary Alexander, appellant pro se.
John James Doyle, Jr., Weinstein & Sturges, P.A., Charlotte, N.C., for appellee.
W.D.N.C.
AFFIRMED.
Before PHILLIPS, MURNAGHAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Gary Alexander appeals from the district court's order dismissing his complaint under 42 U.S.C. Sec. 1981.  The district court held that, under Patterson v. McClean Credit Union, 492 U.S. 164 (1989), Alexander's discriminatory discharge claim was not cognizable under Sec. 1981.


2
After the district court decided this case, we held in Williams v. First Union Nat'l Bank, 920 F.2d 232 (4th Cir.1990), that a discriminatory discharge claim was not cognizable under Sec. 1981 because it did not implicate the right to make and enforce contracts;  we also held that Patterson applied retroactively.  Therefore, because the district court correctly applied the principles established in Williams and Patterson in dismissing Alexander's complaint, we affirm.


3
We dispense with oral argument because the dispositive issues recently have been authoritatively decided.


4
AFFIRMED.